DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-2, 5-11, 13, 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US 2014/0046299 A1) in view of Malandain (US 2007/0078463 A1) in view of Garbus et al. (US 2017/0105811 A1).
Regarding claim 1, Shelton discloses medical device (Fig. 1) comprising: a cannula assembly (trocar 100) including a proximal cannula portion (proximal cannula tube 140) and a distal cannula portion (distal cannula tube 130) coupled to the proximal cannula portion (Fig. 1); wherein the proximal cannula portion (140) includes a central lumen (through which obturator 120 is inserted; Fig. 2) configured for slidably receiving a surgical instrument (obturator 120), and the central lumen defines a longitudinal axis of the cannula assembly (axis through center of lumen of 140; Figs. 1-2); wherein the distal cannula portion (130) adjustably is engageable with the proximal cannula portion (via threads 150, 160; [0046]; Fig. 1), and the distal cannula portion (130) includes a body wall retractor (distal anchor 170, which is enlarged with respect to the tube 130; therefore, considered a “retractor”); wherein the distal cannula portion (130) and the proximal cannula portion (140) engaged together define an overall assembly length of the cannula assembly along the longitudinal axis (Fig. 1); and wherein the overall assembly length is adjustable during use (via threads 150, 160; [0038]; [0046]).
Shelton discloses a user-actuatable adjustment mechanism (threads 150, 160 of Shelton function to adjust the overall assembly length of the proximal and distal cannula portions; [0046]) wherein actuation of the user-actuatable adjustment mechanism allows the proximal cannula portion and the distal cannula portion to be reconfigured with 
However, Malandain teaches a medical device (medical device 20F; Figs. 11-12) comprising: a cannula assembly comprising a proximal cannula portion (outer elongate body 22F), a distal cannula portion (inner elongate body 30F), and a user-actuatable adjustment mechanism (including at least one protrusion 60F), wherein the proximal cannula portion (22F) includes a central lumen (42F) defining a longitudinal axis of the cannula assembly (Fig. 11); wherein the distal cannula portion (30F) is adjustably engageable with the proximal cannula portion (22F; via apertures 58F and protrusions 60F); wherein the distal cannula portion (30F) and the proximal cannula portion (22F) engaged together define an overall assembly length (Fig. 11) of the cannula assembly along the longitudinal axis (Fig. 11); wherein the user-actuatable adjustment mechanism includes an element (protrusion 60F) that is spring-biased into engagement with a groove (apertures 58F; as the protrusions are spring-loaded into apertures 58F; [0043]); and wherein the overall assembly length is adjustable during use by: (i) actuating the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the user-actuatable adjustment mechanism of Shelton the element that is spring-biased into engagement with a groove as taught by Malandain such that actuation of the user-actuatable adjustment mechanism allows the element to disengage from the groove. The substitution would have been obvious because the substitution of one known user-actuatable adjustment mechanism for another would have yielded the predictable result of allowing the overall length of the cannula assembly of Shelton to be adjusted by relative movement between the proximal and distal cannula portions.
Modified Shelton fails to disclose wherein the proximal cannula portion is configured to be releasably coupled to a computer-assisted teleoperated surgical manipulator arm.
However, Garbus teaches a medical device comprising a cannula assembly (cannulas) for slidably receiving a surgical instrument (surgical instruments) that is manually operated ([0003]), similar to that of Shelton, can also be remotely controlled such that a surgical instrument that extends through a cannula inserted into a patient’s body can be remotely manipulated to perform a procedure at a surgical site. For 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of modified Shelton such that the proximal cannula portion is configured to be releasably coupled to and manipulated by a computer-assisted teleoperated surgery manipulator arm as taught by Garbus in order to remotely control the cannula assembly and/or the surgical instrument to increase accuracy and precision during the performance of a procedure at a surgical site.
Regarding claim 2, Shelton as modified discloses the proximal cannula portion (22F of Malandain) includes the user-actuatable adjustment mechanism (protrusions 60F); and wherein the user-actuatable adjustment mechanism includes a stationary collar (distal end portion 24F up to flange 52F; Fig. 11), a sliding collar (flange 54F which slides relative to flange 52F), and a spring (spring of spring loaded protrusions 60F; [0043]) located between the stationary collar and the sliding collar (Fig. 11; as the springs are located between the distal ends of both 24F and 54F).
Regarding claim 5, Shelton as modified discloses the element comprises a tooth (as protrusions 60F of Malandain are tooth shaped; Figs. 11-12) that is spring-biased 
Regarding claim 6, Shelton as modified discloses the invention above, and Shelton further discloses wherein: the body wall retractor (170) comprises includes a flange (outer lip of anchor 170 in an extended configuration; Fig. 1).
Regarding claim 7, Shelton as modified discloses the invention above, and Shelton further discloses wherein: the flange (outer lip of 170) is reconfigurable between an expanded unrestrained size (Fig. 5) and a smaller constrained size (Fig. 6).
Regarding claim 8, Shelton as modified discloses the invention above, and Shelton further discloses wherein: the smaller constrained size is used while inserting the distal cannula portion through an incision in a body wall (such that the diameter of the anchor is appropriate for insertion through an incision; Fig. 6; [0043]).
Regarding claim 9, Shelton as modified discloses the invention above, and Shelton further discloses wherein: the flange (outer lip of 170) is resilient such that the flange self-reconfigures to the expanded unrestrained size upon removal of size-constraining forces on the flange (when locks 410A, 410B are aligned with detent openings 710A, 710B, tension is relieved from the anchor 170 thereby allowing the anchor 170 to resume its deployed expanded unrestrained size; [0045]).
Regarding claim 10, Shelton as modified discloses the cannula assembly is user-adjustable into there or more different configurations (as three sets of apertures 58F are shown in Malandain); and each of the three or more different configurations defines a different length of the overall assembly length of the cannula assembly (as each set of 
Regarding claim 11, Shelton as modified discloses the invention above, and Shelton further discloses the distal cannula portion (130) includes a lumen (lumen through 130) configured for slidably receiving the surgical instrument (obturator 120; Figs. 2, 4).
Regarding claim 13, modified Shelton discloses wherein: the medical device further comprises the computer-assisted teleoperated surgery manipulator arm (arm 520 of Garbus; Fig. 4); and the surgical instrument (obturator 120 of Shelton); the cannula assembly (110 of Shelton) is releasably coupled to the computer-assisted teleoperated surgery manipulator arm (by attachment portion 510 of Garbus; Fig. 4; [0043]); the surgical instrument is movably coupled to the computer-assisted tele operated teleoperated surgery manipulator arm (as the surgical instrument can be remotely manipulated via teleoperation at a surgical console; [0003] of Garbus); and the surgical instrument extends through the cannula assembly (Fig. 5 of Shelton; [0003] of Garbus).
Regarding claim 15, modified Shelton discloses wherein: teleoperation of the cannula assembly and teleoperation of the surgical instrument are independent along the longitudinal axis (as cannulas and surgical instruments extending therethrough can each be remotely manipulated via teleoperation at a surgeon console; [0003] of Garbus).
Regarding claim 25, modified Shelton discloses wherein the element comprises a tooth (as protrusions 60F of Malandain are tooth shaped; Figs. 11-12).
Claim(s) 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US 2014/0046299 A1) in view of Malandain (US 2007/0078463 A1) in view of Garbus et al. (US 2017/0105811 A1) as applied to claims 1 and 2 above, and further in view of Hamada (US 2007/0038216 A1).
Regarding claims 4 and 24, Shelton as modified discloses the element (protrusion(s) 60F of Malandain) is spring-biased into engagement with the groove (apertures 58F; [0043]); and wherein the distal cannula portion (30F) defines the groove (Fig. 11), but fails to disclose wherein the element is a ball.
However, Hamada teaches a medical device comprising a cannula assembly (variable depth guide 711) having a user-actuatable adjustment mechanism (including at least detent ring 719 and detent indentions 721). Hamada teaches that the user-actuatable adjustment mechanism may include a tooth (detent on ring 719) that is spring-biased (as the positional stability of the detent ring can be specified by spring action; [0479]) into engagement with a groove (indention 721) or alternatively, the user-actuatable adjustment mechanism may include a ball (protruding ball bearings, which replace detent on ring 719) that is spring-biased into engagement with a groove (as the detent is replaced with ball bearings which have positional stability specified by the spring action of the detent member and engage with grooves similar to 721 shown in Fig. 49; [0479]), and actuation of the user-actuatable adjustment mechanism allow the tooth or ball to disengage from the groove so that it may be moved to another groove to vary the position of distal cannula portion (715) relative to the proximal cannula portion (713; [0479]).
.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US 2014/0046299 A1) in view of Malandain (US 2007/0078463 A1) in view of Garbus et al. (US 2017/0105811 A1), as applied to claim 11 above, and further in view of Leckrone et al. (US 6,613,062 B1).
Regarding claim 12, modified Shelton fails to disclose wherein: the distal cannula portion includes a seal within the lumen; and the seal is configured to provide a seal around an outer periphery of a shaft of the surgical instrument.
However, Leckrone teaches a medical device (Fig. 28) comprising a cannula assembly (740) having a lumen (lumen through 740; Fig. 28), a distal portion of the cannula including a seal (seal 748) within the lumen of the distal portion (Fig. 28), the seal (748) configured to provide a seal around an outer periphery of a shaft of a surgical instrument (catheter, guidewire, or electrode lead 744; Fig 28; column 11, lines 19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal cannula portion of modified Shelton to include a seal within the lumen configured to provide a seal around an outer periphery of a shaft of the surgical instrument as taught by Leckrone in order to seal the distal end of the cannula assembly from fluid intrusion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-13, 15 and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.